Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings


The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the mode control section    and changeover control section as disclosed in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over 64-34198 and JPH0689648 both cited by Applicant.

64-34198 discloses a drive system applied to a rotating machine system having a rotating machine with multiple phase windings, drive system comprising  a first inverter that has an upper arm switch and lower arm switch connected in series in each phase and has a connection point between the upper arm switch and lower arm switch connected to fist end of winding of each phase, second inverter that has an upper arm switch and lower arm switch connected in series in each phase and has a connection point between upper arm switch and lower arm switch connected to second endo f wining of each phase, a high potential side connection line that connects a high potential side of first inverter and high potential die of second inverter , a low potential side connection line that connects a low potential side of first inverter and low potential side of second inverter, a first changeover switch that is a semiconductor switch provided to at least one of high potential side connection lien and low potential side connection line , see fig 4 ,#2,3,4,6 .  A mode control section changes between first mode to perform switching driving of upper and lower arm switches in one of first inverter and second inverter and perform neutral point driving of at first one of upper and lower arm switching in other inverter to maintain on state and second mode in which to preform switching driving of upper and lower arm switches in both inverters, see constitution.  64-34198 lacks disclosing second changeover switch that is areal switch connected in parallel to first changeover switch and at time of changeover first changeover switch and second changeover switch between on state and off state. JPH0689648 discloses in fig 1b and abstract second changeover switch that is relay switch connected in parallel to first changeover switch, and changes first changeover switch and second changeover switch between on state and off state.   It would have been obvious to one of ordinary skill in the art to combine the drive system of 64-34198 with second changeover switch of JPH0689648 for improved control for high speed. 
Allowable Subject Matter

Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Prior art does not disclose lapse of a first predetermined period required for transition of second changeover switch for off state to on state since out of second ion signal, and predetermined operating condition is satisfied and third – sixth changeover switch. 


Prior art WO2019/159665 and CN106208856 disclose parallel inverters with phase windings. 


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN MASIH whose telephone number is (571)272-2068. The examiner can normally be reached m-f 8-5 with second friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-2727-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN . MASIH
Examiner
Art Unit 2837



/KAREN MASIH/Primary Examiner, Art Unit 2846